MEMORANDUM **
Carlos Alberto Lopez Molina and Leticia Arellano Pliego petition pro se for review of an order of the Board of Immigration Appeals (“BIA”) denying their motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. Konstantinova v. INS, 195 F.3d 528, 529 (9th Cir.1999). We deny the petition for review.
The BIA considered the evidence petitioners submitted regarding one of their daughters and acted within its broad discretion in determining that the evidence
was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary, irrational, or contrary to law”) (internal citation and quotation omitted). Contrary to petitioners’ contention, the IJ’s interpretation of the hardship standard falls within the broad range authorized by the statute. See Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1004-1006 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.